UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6114



ERIC ERWIN COLLIER,

                                             Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-95-381-5-BR)


Submitted:   May 16, 1996                    Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Eric Erwin Collier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to amend his complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. To the extent

that Appellant seeks review of the district court's prior order
dismissing his complaint, such appeal is untimely under Fed. R.

App. P. 4(a)(1), and this court lacks jurisdiction to consider it.

See Browder v. Director, Dep't of Corrections , 434 U.S. 257, 264
(1978). We therefore dismiss this portion of the appeal. Collier v.
Freeman, No. CA-95-381-5-BR (E.D.N.C. Nov. 28, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2